DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite “to provide a gas connection between the monitor module and tubing for delivering treatment to or collecting additional physiologic monitoring data from the patient” is unclear. First it is unclear what the gas connection is referring to. Second, it is unclear what is being modified by the “delivering” and the “collecting additional physiological monitoring data”. For example, tubing does not collect additional data, a sensor would collect additional data. While the language is unclear, for purposes of compact prosecution Examiner is interpreting the connection as 132 and 118 from Fig. 1. The claims depending from these claims share this issue and rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (Kenneth Peterson et al., US 20160303389) hereinafter Pete in view of Soderberg (Peter Soderberg et al., US 20110030141) hereinafter Sod.
 Regarding claim 15, Pete discloses a system for monitoring and delivering therapy to a patient, the system comprising: 
a monitor module including a first set of monitoring electronics with patient monitoring capability (defib monitor 202 Fig. 2, 302 Fig. 3, [0039]-[0040], [0043]-[0044]); 
a manifold (adaptable module 104 Fig. 2, 304 Fig. 3, [0039]-[0040], [0043]-[0044]) that is operable to provide an electrical connection between the monitor module and cables connecting to sensors for collecting physiologic monitoring data of a patient ([0039]-[0040], [0043]-[0044]), wherein the manifold includes a connector for mechanically connecting the manifold to the monitor module, and the connector also for mechanically disconnecting the manifold from the monitor module while maintaining the cables coupled to the patient ([0039]-[0040], [0043]-[0044]); and 
a second set of monitoring electronics with patient monitoring capability ([0039]-[0040], [0043]-[0044]), the second set of monitoring electronics further including a port for coupling with the connector of the manifold ([0039]-[0040], [0043]-[0044]), wherein the second set of monitoring electronics on the second set of monitoring electronics enable patient monitoring capability using inputs received via the manifold ([0039]-[0040], [0043]-[0044]).
An interpretation of Pete may not explicitly disclose wherein the second set of monitoring electronics are included on a cot. 
However, in the same field of endeavor (medical devices), Sod teaches wherein a set of monitoring electronics are included on a cot ([0042], [0057] see also [0054]-[0056]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the transferring of the modular adaptor from one monitor to another monitor as recited in Pete to include wherein the second monitoring device is included on a cot as recited by Sod because the monitoring device on the bed controls bed functions and provides a user of the bed or medical professionals interface and computing to monitor diagnostics and control therapeutic elements, the diagnostic elements and other medical devices ([0009], [0011], [0042]). Furthermore, combining the disclosure of transferring of the modular adaptor from one monitor to another to include use on a monitor included one a bed is merely combining prior art elements according to known methods to yield predictable results. 

 Regarding claim 16, an interpretation of Pete further discloses the secondary electronics device including a wireless communication interface enabling transmission, via a wireless communication link, of the physiologic monitoring data to the monitor module ([0029], [0031], [0040], [0047]).
An interpretation of Pete may not explicitly disclose wherein the second set of monitoring electronics are included on a cot. 
However, in the same field of endeavor (medical devices), Sod teaches wherein a set of monitoring electronics are included on a cot ([0042], [0057] see also [0054]-[0056]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the transferring of the modular adaptor from one monitor to another monitor as recited in Pete to include wherein the second monitoring device is included on a cot as recited by Sod because the monitoring device on the bed controls bed functions and provides a user of the bed or medical professionals interface and computing to monitor diagnostics and control therapeutic elements, the diagnostic elements and other medical devices ([0009], [0011], [0042]). Furthermore, combining the disclosure of transferring of the modular adaptor from one monitor to another to include use on a monitor included one a bed is merely combining prior art elements according to known methods to yield predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200253474 see Fig. 1D; US 20080281168 see Figs. 1-4; US 20160361556 see Figs. 1-3, 4A; US 20100114218 see Figs. 1, 2A, 9A, 10A, 13A; US 20160296167 see Fig. 2; US 20140188516 see Fig. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        24 May 2022